Thompson and Cartwright, JJ., dissenting: We cannot agree with the conclusion reached in the majority opinion. The defense is insanity. The evidence to support this defense comes from two sources: the family of defendant and the employees at the mines. An analysis of this evidence discloses its lack of convincing force. The testimony by members of the family shows that the defendant had “spells” in his infancy. These spells came on when he was suffering from a high fever or when he became angry. There is no claim that he has had any such spells since 1892, except on one occasion when he came home and caused a disturbance at the house and acted as if he had been drinking. This condition of defendant’s health more than twenty-five years before the shooting, had, in our opinion, little, if any, bearing on his mental condition at that time and it has no bearing on his present mental condition. The other testimony of members of the family relates to his complaints of “the people of Carmi having it in for him.” All this testimony covers a period of time more than five months before the shooting and was no proof of insanity even at that time, unless there was proof in the record that his views on this subject were imaginary and had no foundation in fact. It is not at all unreasonable to assume from this record that his past conduct and manner of living justified a feeling of dislike for him by the people of Carmi. We have his own statement for the fact that he got drunk and raised a disturbance on the streets of Canni on several occasions; that he killed a man at one time, and that he has served a term in the penitentiary. It is not to be expected that the people of a civilized community would have any great love or admiration for a man who has such a record, and especially for one who goes about boasting of his lawless acts. Members of the family express the opinion that the defendant was insane during the month of October, 1918, but they took no steps to have him treated for insanity. On the contrary, they sent him off to a strange community to work in the coal mines. The surrounding circumstances brand, the evidence offered by the family as unreasonable and unworthy of belief, and the jury and trial court were fully warranted in placing little or no value on it. The employees at the mines testify that during the five months defendant worked there he lost no time and performed his work satisfactorily. He complained to thes^ workmen that the people of Carmi were prejudiced against him, but at the same time he tells them of the disturbances he has raised in Carmi, and of his having previously killed a man, and of his having served a term in the penitentiary. Because of his boasting of his past record and of his complaint that “the people of Carmi had it in for him,” some of the workmen at the mines express the opinion that the defendant did not at all times know right from wrong. Instead of this line of evidence being proof of insanity it is proof to us of a mind of a braggart who commits criminal acts under slight provocation and then boasts of being a “bad” man. His conduct after the killing in question affords the strongest proof of this frame of mind. After killing Nottingham he re-loaded his gun, and if it had not been for the timely arrival of the sheriff it is a matter of speculation what would have occurred. To the sheriff and Frank Martin, an acquaintance of the defendant of twenty years’ standing, defendant expressed the hope that he had “killed the damn son-of-a-bitch.” Here is malice, plainly expressed. That the defendant realized at the time of the shooting the effect of. his act is clearly demonstrated by the fact that he recognized the sheriff as the peace officer of the county and recognized the right of the sheriff to place him under arrest for the act he had done. If he was not able to know that it was wrong to shoot a man, then he would have not entertained any idea of surrendering himself to the sheriff and would not have quietly submitted to arrest when he met the sheriff. Whether or not he did honestly entertain the intention of surrendering himself to the sheriff can make no difference. The fact that he made the statement when he was caught shows that he fully understood the legal consequences of his act. The conduct and statements of the defendant at the time of the arrest are proof positive of his capacity to distinguish right from wrong and of a heart prompted to kill by evil and vicious motives. It is further shown that he realized all that was going on at the time he was shooting deceased, by his explanation that the wounds in the hands of deceased were caused by the fact that deceased raised his hands to protect his face and body from the bullets. He also realized that his punishment might be severe, and made inquiry as to the feeling of the people regarding his act and whether the. jury would likely inflict the death penalty. The commission of an unnatural and atrocious crime is not, in itself, evidence of insanity. (People v. Spencer, 264 Ill. 124.) Nor is it proof of absence of motive. We are convinced that the defendant is responsible for this murder. Where reason and judgment are not overcome but the person retains the power to choose between right and wrong as to the particular act done, he cannot escape responsibility for his acts under the plea of insanity. If at the time the crime is committed the defendant knows that it is wrong tO' commit such a crime and has the power of mind to choose either to do or not to do the act and of controlling his conduct in accordance with such choice, then he ought to be held responsible although he is not entirely and. perfectly sane. Where a man knows that it is wrong to. do a certain act and possesses the power of mind to do or not to do the act, it would be a dangerous doctrine to hold that such person should not be held responsible because he might not be regarded entirely and perfectly sane. Dunn v. People, 109 Ill. 635; Dacey v. People, 116 id. 555; Hotema v. United States, 186 U. S. 413. The instructions condemned in the majority opinion lay down a rule of law long recognized as sound by text writers and by the courts of this and other States and by the Supreme Court of the United States and the courts of other countries. Established law should not be lightly set aside to reverse a conviction in a criminal case where the accused is plainly guilty. This court said in Hopps v. People, 31 Ill. 385, (the case relied upon in the majority opinion) that before there should be an acquittal on the ground of insanity it must appear from the evidence that the insanity was the efficient cause of the killing and that the defendant would not have done the killing but for the affection. It was further said there that the affection of insanity must be of such a degree as to create an uncontrollable impulse to do the act charged by overriding the reason and judgment and obliterating the sense of right and wrong as to the particular act done and depriving the accused of the power of choosing between them. In Dunn v. People, supra, this court said: “Where a ipan knows it is wrong to do a certain act and possesses the power of mind to do or not to do the act, it would be a dangerous doctrine to hold that such person should not be held responsible because he might not be regarded entirely and perfectly sane.” We regard the rule announced by the majority opinion dangerous, and think its application will permit the most dangerous of the criminal class to. escape punishment for their heinous crimes. ■ It is practically admitted that the instructions, taken as a series, state the correct rule of law, and this court in considering these very instructions has said that -was sufficient. (Dacey v. People, supra.) This case was tried throughout by both sides on the theory that the defendant was responsible for this crime if he was able to distinguish right from wrong. There was only one act that was being considered by the jury, and that was the shooting of deceased. There is no force to the contention that the jury were possibly misled by these instructions in that they do not limit the test of mental capacity to a particular act. The instructions do limit the test to the shooting of deceased, and that is the only act the jury, or anyone else connected with this case, had in mind. These very instructions are approved with sound reasoning in Dunn v. People, supra, and again in Hornish v. People, 142 Ill. 620. The majority opinion does not hold that there is any doubt, reasonable or otherwise, .of defendant’s guilt. Without further reason the judgment is reversed because of a new and unsupported interpretation of the condemned instructions. We are impressed, from an examination of the record, with the fact that the trial was conducted in an orderly and commendable manner. The conduct of the trial judge, the State’s attorney' and the jury was in every way above the slightest criticism. There was - no error in the rulings of the court on the admission of evidence, and the jury were properly and fully instructed. “The court will interfere with a verdict of guilty only where there is clearly a reasonable and well-founded doubt of the defendant’s guilt. Whether the circumstances are such as to raise such reasonable doubt it is the special province of the jury to determine.” (People v. Dare, 288 Ill. 182.) In People v. Schoop, 288 Ill. 44, it was said: “In Gainey v. People, 97 Ill. 270, this court said: ‘The most important and useful function which the jury is required to perform is to determine on which side of a controversy the real truth lies where the testimony as to the material facts is directly in conflict and irreconcilable, and its conclusion in such case of necessity depends largely upon the credit to be. given to the opposing witnesses, hence it is universally admitted to be the peculiar province of the jury to determine the credibility of the witnesses.’ It is only when this court is able to say from a careful consideration of the whole testimony that there is clearly a reasonable and well-founded doubt of the guilt of the accused that it will interfere on the ground that the evidence does not support the verdict. This must necessarily always be the rule where the court has commit-: ted no error in its rulings, or where no such, errors are complained of and no other improper conduct of the jury or of counsel is shown, as it was never the intention of the law that the court should usurp the province of the jury.” And so have we held in People v. Foster, 288 Ill. 371, People v. Binger, 289 id. 582, People v. Laures, 289 id. 490, and many other cases. The jury, after a consideration of all the evidence, have found that the defendant was not insane and that he was responsible in every respect for the crime which he committed. After such a finding any punishment less than the death penalty would not have been justified. The defendant has had a fair trial. The evidence fully justifies the verdict of the jury, and the judgment should be affirmed.